FARE,, J.
The action below arose out of the liquidation of The Cleveland Italian Savings Bank Co., and was to recover an amount claimed to be due as a dividend said to have been declared upon the settlement of the bank’s affairs by the Superintendent of Banks and Banking. A summons was issued to the Sheriff of Cuya-hoga County, directing him to make service at 803 Guardian Building, Cleveland, Ohio. The Sheriff made a return of personal service. On motion of the Supt. of Banks, this service was quashed, and on this ground Lo Prestí is prosecuting error to this court.
The vital issue here is the right to serve summons on the State Supt. of Banks at any place other than his office at the seat of government, Columbus, Ohio.
The right to serve summons and require the State Supt. of Banks to answer thereto, in Cuvahoga County, is determined by 710-7 GC. 710-12 GC., 11271 GC., and 11277 GC.
The State Superintendent of Banks, being located at the seat of government and having his office there, official acts must be attributed to him at that place. Railroad Co. v. Larwill, 83 OS. 108.
The issue involved here has been practically determined by the Supreme Court of Ohio, construing 11271 GC. in Meeker v. Scudder et, 108 OS. 423, where it is held as follows:
“Under Section 11271, General Code, actions against the Ohio State Medical Board and other public officers having their official places in Franklin County, and in no other county, can be instituted only in Franklin County.”
It is disclosed in the affidavit of the Superintendent of Banks that the purpose of the rooms maintained in the Guardian Bldg., was for the use of bank examiners, but it is not shown that bank examiners were kept there employed constantly.
Judgment affirmed.
(Roberts, PJ., concurs).